Citation Nr: 1236515	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for low back pain with traumatic arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 and from May 1977 to July 1992. The Veteran served in Vietnam and is the recipient of a Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2010 for further development and adjudicative action.  The October 2010 Board decision additionally reopened the Veteran's claim for service connection for a right knee disability.  A March 2012 rating decision granted service connection for PTSD and a right knee disability with no apparent notice of disagreement to the percentage disability awarded; thus, the Board does not have jurisdiction over such matters currently.  The case has been returned to the Board for further appellate review.

In an August 31, 2012 written presentation to the Board, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in a June 2001 rating decision that denied entitlement to service connection for an eye condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

There is evidence in Virtual VA that the RO is simultaneously developing a claim for TDIU.  That claim is also an element of the increased rating claim currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Virtual VA records show that in August 2012, the RO requested that the Veteran be scheduled for a general medical examination, apparently in conjunction with the TDIU claim.  The VA examination report has not been associated with the Virtual or paper VA claims file.  Information from this examination is potentially relevant to all of the issues remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the general medical examination conducted in accordance with the RO's August 2012 examination request.

2.  If any benefits sought on appeal remain denied, the RO/AMC should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


